UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-2056



STEPHEN GRANVILLE RULE,

                                              Plaintiff - Appellant,

          versus


LARRY G. MASSANARI, ACTING COMMISSIONER OF
SOCIAL SECURITY ADMINISTRATION,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CA-99-184-1)


Submitted:   January 17, 2002             Decided:   January 30, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Stephen Granville Rule, Appellant Pro Se. Robert William Flynn,
SOCIAL SECURITY ADMINISTRATION, Philadelphia, Pennsylvania, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stephen Granville Rule appeals from the district court’s order

affirming the Commissioner of Social Security’s decision to deny

Rule’s claim for disability benefits.   We have reviewed the record

and the district court’s opinion accepting the recommendation of

the magistrate judge, and find no reversible error.    Accordingly,

we affirm on the reasoning of the district court.           Rule v.

Massanari, No. CA-99-184-1 (N.D.W. Va. filed Aug. 17, 2001; entered

Aug. 22, 2001).   We deny Rule’s motion to mediate and dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           AFFIRMED




                                  2